Title: Enclosure II: Court of Inquiry, 9 June 1757
From: Stewart, Robert
To: 

 

[Fort Loudoun, 9 June 1757]

At a Court of Enquiry held at Fort Loudoun June 9th 1757 to enquire why Lieut. Campbell did not according to Colo. Washingtons Orders proceed with the Detachment that was destin’d for South Carolina.
Capt. Robert Stewart President

               
                  Capt. Bell
                 Members
                  Capt. Lieut. McNiel
               
               
                  Lieut. Lomax
                  Ens. Thompson
               
               
                  Ens. Crawford
                  Ens. Roy
               
               
                  Ens. Russell
                  
               
            
Lieut. Campbell being ask’d whether he had received Colo. Washingtons orders to go with the Detachment to South Carolina, answer’d he had, and that in Consequence of these orders he joind the Command intended for that place with which he remain’d 3 Weeks when Lieut. Colo. Stephen order’d him to rejoin his former Company which orders were deliver’d him first in the presence of Ensign Hubbard and after wards repeated before Capt. Bell and Lieut. Lomax with these Circumstance that Lieut. Colo. Stephen express’d his surprise that any Officers should be absent from his Command that he (Lieut. Campbell) reply’d that it was contrary to his desire that he was absent from his, that then Colo. Stephen order’d him out of Town immediately & upon his telling him he had no Horse the Lieut. Colo. reply’d Horse or no Horse by God you must go.
Capt. Bell and Lieut. Lomax affirm that they heard the orders given and nearly in the same terms as above.
Ensn Roy says that he was in Company with Lieut. Colo. Stephen & Lieut. Campbell, that Lieut. Campbell was mentioning something he intended to do, when he should get to Charles Town, that then Colo. Stephen said why John I thought you did not want to go there and that the Lieut. reply’d that he had never told any Body so and was much surpris’d how he shou’d think so the Colo. still insisted that he did not want to go—Ensn Roy likewise says that he either imagin’d that Lieut. Colo. Stephen intended these orders as a hint to Lieut. Campbell, that his Compy wou’d be disagreeable or that he wanted to substitute another Officer in his Room.

Lieut. Campbell further says that from several circumstance he imagin’d that Lieut. Colo. Stephen intended that Ensn Hubbard shoud go in his Room, and that then he apply’d for Leave to stay wch was granted & Ensn Hubbard appointed for the Command.
It is the unanimous opinion of the Court that as the Command devolv’d upon Lieut. Colo. Stephen in the absence of Colo. Washington that Lieut. Campbell was under a Necessity of punctually obeying his orders, and that he had acted that part which he had allways done of a good Officer.

Robert Stewart

